DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 9, 10, 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 15 and 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et. al. (US 2018/0132086 A1) in view of Yang et. al. (US 2016/0037547 A1).
Regarding Claim 1, Zhang discloses a device to device (D2D) operation method of a first user equipment (UE) (Fig. 8 Para 22 294-2297) in a wireless communication system (Fig. 1D Para 19), comprising:
receiving first information, by the first UE, from a second UE, (Para 127 137 “the first terminal notifies the at least one second terminal of the first set of resources” Para 174 The examiner notes that the “first terminal” of Zhang corresponds to the “second UE” of the claims and the “second terminal of Zhang” corresponds to the “first UE” of the claims.  “Notifies” corresponds to the second UE transmitting first information); and
Fig. 8 802 Para 128 140 175 297 “transmitting, by the second terminal, data to the first terminal via the selected second resource, but not transmitting data to the first terminal via a first resource in the first set of resources) ,
wherein the first information notifies a specific resource through which the second UE is incapable of receiving a signal transmitted from the first UE (Fig. 2B Para 127 128 140 171-175 “The relay UE determines…to use the resource blocks 1, 2 and 5 as a first set of resources… Receiving the above-mentioned information … mark same resources (i.e. the resource blocks 1 and 2) as transmission resources of the relay UE, which cannot be used to transmit data to the relay UE… the remote UEs can only use resource blocks which are not the transmission resources of the relay UE (i.e. the resource blocks 3, 4, 6, 7 and 8) in the transmission resource pool to transmit data to the relay UE” The “first resources” are used for transmission by the second UE and because of the half duplex nature of D2D, cannot be used for reception by the second UE.), and
wherein the first UE performs the D2D operation within remaining resources excluding the specific resource (Fig. 8 802 Para 128 140 175 297)
Yang discloses something Zhang does not explicitly disclose: a source UE transmits to a target UE (Para 43 “the source UE 400 needs to send a message to the target UE”)
Therefore it would have been obvious to one skilled in the art at the invention was filed to receive first information, by the first UE, from a second UE, the second UE being a target of the D2D operation; and perform the D2D operation based on the first Para 2).
Regarding Claim 4, Zhang discloses the first UE determines a time resource pattern by considering only the remaining resources excluding the specific resource (Para 134 “The first terminal… a subframe that meets a transmission condition (a limitation such as Time Repetition Patterns for Transmission ( T-RPT) should be satisfied by transmission and retransmission subframes”)
Regarding Claim 5, Zhang discloses the first UE determines a time resource pattern by including the specific resource, and the D2D operation is not performed in a resource where the time resource pattern and the specific resource overlay one another (Para 128 134)
Regarding Claim 15, Zhang discloses a user equipment (UE) (Fig. 5 Para 227), comprising:
a transceiver transmitting and receiving radio signals (Fig. 5 502 Transceiver Para 230); and 
a processor being operatively coupled with the transceiver (Fig. 5 501 Processor Para 230), wherein the processor is configured:
to receive first information, by the UE, from another UE, (Para 127 137 174), and
to perform the D2D operation based on the first information (Fig. 8 802 Para 128 140 175 297),
Fig. 2B Para 127 128 140 171-175), and
wherein the UE performs the D2D operation within remaining resources excluding the specific resource (Fig. 8 802 Para 128 140 175 297)
Yang discloses a source UE transmits to a target UE (Para 43)
Regarding Claim 16, Yang discloses the UE communicates with at least one of a mobile terminal, a network or autonomous vehicles other than the UE (Fig. 1B Fig. 2A Para 4 126.  A “UE” is a mobile terminal.)
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et. al. (US 2018/0132086 A1) in view of Yang et. al. (US 2016/0037547 A1) and in further view of Choi (US 2010/0195586 A1).
Regarding Claim 2, the combination of Zhang and Yang discloses the method of claim 1.
Choi discloses something neither Zhang nor Wang explicitly discloses: UE may have different bandwidths (Abstract)
the first UE has a greater bandwidth capability than the second UE
Therefore it would have been obvious to one skilled in the art at the invention was filed for the first UE has a greater bandwidth capability than the second UE.  The motivation is to support UEs with different bandwidth capabilities as taught by Choi (Para 2.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et. al. (US 2018/0132086 A1) in view of Yang et. al. (US 2016/0037547 A1) and in further view of Yasukawa et. al. (US 2018/0270776 A1).
Regarding Claim 3, the combination of Zhang and Yang discloses the method of claim 1.
Yasukawa discloses something neither Zhang nor Wang explicitly discloses: a UE is incapable of receiving when it is transmitting a Sidelink Synchronization Signal (SLSS) (Para 77 “However, as the half-duplex communication is adopted for D2D, the user apparatus UE is incapable of simultaneously performing transmission of the SLSS and reception (or monitoring) of the SLSS through the same subframe”  The examiner notes that the half duplex nature of D2D communications precludes a UE from performing reception at the same time it is transmitting)
Therefore it would have been obvious to one skilled in the art at the invention was filed for the specific resource to not include a resource for a Sidelink Synchronization Signal (SLSS) being transmitted by the first UE.  The motivation is to allow the first UE to transmit an SLSS as taught by Yasukawa (Para 77).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et. al. (US 2018/0132086 A1) in view of Yang et. al. (US 2016/0037547 A1) and in further view of Martin et. al. (US 2017/0013655 A1).
Regarding Claim 6, the combination of Zhang and Yang discloses the method of claim 1.
Martin discloses something neither Zhang nor Wang explicitly discloses: the specific resource includes a resource through which a specific signal having a value Fig. 8 804 806 Para 67 70 “UEs which have detected interference may provide an indication of the interference by sending a measurement report… A UE which wishes to transmit using traffic resource 704 may check control resource block 705 in order to establish whether it is possible to transmit using traffic resource 704. If a measurement report is detected in 704 the transmitting UE may then attempt to use an alternative traffic resource.” Para 72 “detecting interference in accordance with relative and absolute power thresholds” Para 76  A receiving UE can transmit measurements reports on resources where it is incapable of receiving a signal transmitted by another UE because of interference above a threshold)
  Therefore it would have been obvious to one skilled in the art at the invention was filed for the specific resource to include a resource through which a specific signal having a value equal to or greater than a threshold value is received.  The motivation is to inform other communications devices of interference present in a D2D wireless network of interference that only receiving communications devices may be experiencing as taught by Martin (Para 5).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et. al. (US 2018/0132086 A1) in view of Yang et. al. (US 2016/0037547 A1) and in further view of Yamazaki et. al. (US 20150257184 A1).
Regarding Claim 7, the combination of Zhang and Yang discloses the method of claim 1.
Yamazaki discloses something neither Zhang nor Wang explicitly discloses: a UE is incapable of receiving D2D communications when it is receiving a synchronization Para 155 “because the use of a specific radio resource (a PSS resource, an SSS resource, and a PBCH resource) is prohibited in the D2D communication, the downlink control signal (PSS, SSS, and MIB) does not receive the interference from the D2D communication”  Downlink is between a base station and a UE, Primary Synchronization Signal (PSS) and Secondary Synchronization Signal (SSS) are always transmitted by a base station)
Therefore it would have been obvious to one skilled in the art at the invention was filed for the specific signal to corresponds to a synchronization signal being transmitted from a base station.  The motivation is to prevent interference with a synchronization signal transmitted by a base station as taught by Yamazaki (Para 155).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et. al. (US 2018/0132086 A1) in view of Yang et. al. (US 2016/0037547 A1) and in further view of Jung et. al. (US 2018/0092112 A1) and of Suda et. al. (US 2017/0135143 A1)
Regarding Claim 8, the combination of Zhang and Yang discloses the method of claim 1.
Jung discloses something neither Zhang nor Wang explicitly discloses: when performing the D2D operation, discovery is performed at a higher priority level than communication (Para 16 “the priority of the D2D discovery operation is higher than the priority of the D2D communication operation”)
Suda discloses something neither Zhang nor Wang nor Jung explicitly discloses: D2D operations are performed in a pre-configured frequency band (Abstract “At least one of the first base station and the second base station transmits broadcast 
Therefore it would have been obvious to one skilled in the art at the invention was filed to when performing the D2D operation, in a pre-configured frequency band, discovery is performed at a higher priority level than communication.  The motivation is to inform UEs of the resources for D2D communications as taught by Suda (Abstract).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et. al. (US 2018/0132086 A1) in view of Yang et. al. (US 2016/0037547 A1) and in further view of Lim et. al. (US 2015/0296443 A1).
Regarding Claim 12, the combination of Zhang and Yang discloses the method of claim 1.
Zhang discloses the first UE selects a resource pool being used for performing the D2D operation by the second UE (Para 146 “the first terminal notifies each second terminal of a corresponding second set of resources, where the second set of resources include second resources able to be used for transmission by the second terminal”)
Lim discloses something neither Zhang nor Wang explicitly discloses: selected D2D resource are transmitted to a base station (Para 93 “The D2D user equipment transmits information on the resource used for the D2D communication to the base station”)
Therefore it would have been obvious to one skilled in the art at the invention was filed for the first UE to select a resource pool being used for performing the D2D operation by the second UE, and the selection result is transmitted to a base station.  Para 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH P HUNT whose telephone number is (571)270-5416.  The examiner can normally be reached on M-Th 9AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maharishi V. Khirodhar, can be reached on (571) 270-7909.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KENNETH P HUNT/           Examiner, Art Unit 2463                                                                                                                                                                                             

/MAHARISHI V KHIRODHAR/           Primary Examiner, Art Unit 2463